Citation Nr: 0304979	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for organic cardiovascular 
disease


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from June 1941 to July 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case has previously been before the Board on two 
occasions.  The Board has reviewed the record and determines, 
regretfully, that a remand is again required.

In December 1997, the Board issued a remand to obtain 
additional medical records and to obtain an opinion as to the 
etiology of the veteran's heart condition from a specialist 
in cardiology.  The RO complied with the terms of this 
remand.

In September 2000, the case was remanded to comply with 
VAOPGCPREC 6-2000, issued in May 2000.  VAOPGCPREC 6-2000 
addressed the provisions of paragraph 11.18d.-f. in Veterans 
Benefits Administration (VBA) Adjudication Procedure Manual 
M21-1 (Manual M21-1), Part VI, pertaining to claims involving 
rheumatic heart disease.  In pertinent part, VAOPGCPREC 6-
2000 states:

The last sentence of paragraph 11.18d. 
provides:  "With a history of rheumatic 
fever in service, an aortic valve 
insufficiency that manifests some years 
later without other cause shown will be 
service connected."  This provision 
purports to create a new right for 
veterans and could prove determinative of 
a veteran's claim for service connection 
based upon the development of a specific 
heart condition under certain 
circumstances.  This manual provision 
necessarily limits administrative action 
because it essentially directs 
adjudicators to award service connection 
in a particular instance, i.e., where a 
claimant with a history of rheumatic 
fever in service seeks service connection 
for an aortic valve insufficiency that 
manifests some years after service, where 
another cause is not shown.  It is "more 
than a mere procedural guideline," 
rather, "it affect[s] a substantive 
right."  Fugere [v. Derwinski, 1 Vet. 
App. 103, 107 (1990), (F.2d 331 (Fed Cir. 
1992))]  Based on the above-referenced 
case law, we believe that the last 
sentence of paragraph 11.18d. of the VBA 
manual should be regarded as substantive 
and binding on VA.

The Board noted that General Counsel then held that the 
relevant factors discussed in the first three sentences of 
paragraph 11.18d. and in paragraph 11.18e. must be considered 
and addressed by the Board in assessing the evidence 
regarding a claim involving rheumatic heart disease in order 
to fulfill the Board's statutory obligation to provide an 
adequate statement of reasons and bases for its decision.

The Board then directed the RO to address these 
considerations and, if the veteran's claim was not allowed, 
to provide the veteran and his representative with a 
discussion of these factors in a Supplemental Statement of 
the Case (SSOC).  The RO was specifically told that the SSOC 
should reflect consideration of all relevant evidence dating 
back to the veteran's military service, details of the March 
1999 opinion by the cardiovascular specialist, and 
consideration of VAOPGCPREC 6-2000.  A copy of the 
precedential opinion and Manual M-21 provisions were placed 
in the claims folder for the RO's reference.

A review of the record demonstrates that while the RO 
obtained requested records and readjudicated the claim, the 
subsequent SSOC does not reflect consideration of VAOPGCPREC 
6-2000.

Moreover, the Manual M-21 provisions provide bases upon which 
service connection may be denied.  But it would appear that 
medical opinions would be necessary, or at least prudent, to 
first, determine whether or not the medical evidence supports 
a diagnosis of rheumatic heart disease in service and second, 
to dissociate any subsequent hypertensive or arteriosclerotic 
changes from any such heart pathology as was evident during 
active service.  The Board acknowledges that the RO obtained 
an opinion concerning this case from a specialist in 
cardiology, dated in March 1999.  However, the RO nowhere 
discusses this opinion in terms of VAOPGCPREC 6-2000 and the 
requirements of Manual M-21.

Finally, the subsequent SSOC simply does not contain 
sufficient information to advise the veteran of the reasons 
and bases upon which his claim was denied.  In particular, it 
does not demonstrate consideration of VAOPGCPREC 6-2000, nor 
does it show the requirements of Manual M-21.  Furthermore, 
it does not reflect consideration of all relevant evidence 
dating back to the veteran's military service, nor does it 
provide the details of the March 1999 VA cardiovascular 
specialist's opinion-as required by the September 2000 
Remand.

The RO has not provided sufficient justification or 
explanation for not completing the requirements of the 
September 2000 Remand.  

Therefore, the Board finds it is necessary to remand this 
claim for compliance with the September 2000 Remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Court or Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  After undertaking any additional 
development deemed appropriate after 
review of the record, the RO should 
readjudicate the issue of service 
connection for organic cardiovascular 
disease.  The RO's decision should 
reflect consideration of VAOPGCPREC 6-
2000 and the relevant portions of Manual 
M-21, in particular, paragraph 11.18d.-f. 
of Part VI, concerning claims involving 
rheumatic heart disease.

2.  Should the benefit requested on 
appeal not be granted to the veteran's 
satisfaction, the RO should issue an 
additional SSOC.  This document should 
reflect consideration of all relevant 
evidence dating back to the veteran's 
military service.  The veteran should be 
provided details of the March 1999 
opinion of the VA cardiovascular 
specialists.  This document should also 
reflect consideration of VAOPGCPREC 6-
2000 and the relevant portions of Manual 
M-21.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


